FILED
                           NOT FOR PUBLICATION                              NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10518

              Plaintiff - Appellee,              D.C. No. 4:05-cr-00961-DCB

  v.
                                                 MEMORANDUM *
JEROME DOMINQUE ALVAREZ,

              Defendant - Appellant.



                   Appeal from the United States District Court
                             for the District of Arizona
                   Philip G. Reinhard, District Judge, Presiding **

                          Submitted November 13, 2012 ***

Before:      CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Jerome Dominque Alvarez appeals from the revocation of his supervised

release and the 40-month sentence imposed upon revocation. Pursuant to Anders v.


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
             The Honorable Philip G. Reinhard, Senior United States District
Judge for the Northern District of Illinois, sitting by designation.

       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Alvarez’s counsel has filed a brief stating there

are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Alvarez the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                   11-10518